Herlihy, P. J. (concurring).
The appellant testified that with his consent the respondent resumed or entered into the business activities for which the appellant expected to be paid, and which activities he now alleges violate the restrictive covenant in the partnership dissolution agreement. The record contains no evidence that as a condition of giving such consent, the appellant required the respondent to accept anything less than the consideration set forth in the bond and mortgage agreement relating to the said dissolution agreement. Under such circumstances, considering the pleadings, there is no failure of consideration for the bond and mortgage nor do the business activities of the respondent constitute a violation of the restrictive covenant.
Accordingly, the judgment should be affirmed.